                    IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE

MATTHEW N.P. JONES,

                   Plaintiff,

            V.                              Civil Action No. 18-1382-RGA

DR. ANIS AHMED and FELLOWSHIP
HEALTH RESOURCES,

                   Defendants.


Matthew N.P. Jones, Greenwood, Delaware. Pro Se Plaintiff.


                                MEMORANDUM OPINION




February l{, 2019
Wilmington, Delaware
A~fjs~
       Plaintiff Matthew Jones, who appears pro se and has been granted leave to

proceed in forma pauperis, filed this action on September 5, 2018. (D.I. 2). He asserts

jurisdiction by reason of a federal question. The Court screens the Complaint pursuant

to 28 U.S.C. § 1915(e)(2)(8). In addition, Plaintiff moves for my recusal. (D.I. 5).

                                           BACKGROUND

       Plaintiff alleges the acts complained of occurred from 2007 through 2010 and in

2018, but provides no specific dates. (D.I. 2 at 2). The allegations are similar to those

raised in Civ. No. 17-394-RGA. Plaintiff spent four years (presumably 2007 through

2010) in a court-ordered program, administered by Defendant Fellowship Health

Resources, and under the care of Defendant Dr. Ahmed. (Id. at 3). Plaintiff alleges that

trials are held every month for court-ordered patients, and during those four years he

never received a trial date to plead for his release. (Id.). Plaintiff alleges his civil rights

were violated because he was deprived of his right to trial under the Sixth Amendment,

42 U.S.C. § 9502, and 42 U.S.C. § 1985. (Id.).

       Plaintiff alleges that he is forced to take medications that are unhealthy for his

body. (Id.). He alleges this violates federal criminal statutes. (Id.).     Plaintiff alleges

that the side effects of the medications and injections he was forced to take were not

discussed with him, and he was not provided with literature or alternative options in

violation of 42 U.S.C. § 9501 1 (C) i-vi. (Id.).    Plaintiff alleges that his "condition was

maliciously made," "a known falsehood, schizophrenia. Symptoms of the disease were

that [Plaintiff] 'delusionally' believe[s] that Linda C. Jones is not [Plaintiff's] birth mother"

in violation of 18 U.S.C. § 1035. (/d.). Plaintiff alleges that schizophrenia can be



                                                1
detected by a brain scan, but Defendants did not conduct a scan. (Id. at 4). Plaintiff

alleges that "on his own," he paid to scan his brain for schizophrenia and other mental

illness. (/d.). The results indicate that he has a disease free and healthy brain. (/d.).

        Plaintiff alleges that the misdiagnosis and intolerable poisonings constitute cruel

and unusual punishment in violation of the Eighth Amendment. (Id. at 6). He alleges

the mental health mistreatment coincide with life-long abuse, assault, attempted murder

and rape by the Sussex County Court System and Delaware Attorney General's Office.

(/d.). Plaintiff alleges Defendants' actions have prevented him from owning a firearm in

violation of the Second Amendment, and Defendants falsified Plaintiff's records in

violation of the Thirteenth Amendment. (Id.). He alleges the illegal activity of

supervision and diagnosis of illiteracy and insanity hinder his First Amendment rights to

freedom of speech and religion. (/d.). Plaintiff invokes his Seventh Amendment right to

trial. (/d.).

        Plaintiff alleges he has been injured from head to toe. (Id. at 8). The

antipsychotics given him have poisoned his body and brain. (/d.). The reputation of a

schizophrenic man hinders his work and ability to find work. (/d.). He seeks two billion

dollars in damages. (Id. at 8).

                                         RECUSAL

        Plaintiff moves for my recusal under 28 U.S.C. § 455(a). (D.I. 5). He claims that

I have been abusive in denying him in forma pauperis status and refusing to issue U.S.

Marshal service of summons and complaint in cases where he was granted in forma

pauperis status. Jones contends that I set and hold him to deadlines, but do not hold

his opponents to any deadlines, including deadlines of default judgment. He contends



                                              2
that even after evidence has been provided, I have taken no action on his behalf. Thus,

Plaintiff contends that he remains kidnapped, raped, and poisoned under a false

identity, all in violation of his First, Second, Eighth, and Thirteenth Amendment rights.

       A judge is required to recuse himself "in any proceeding in which his impartiality

might reasonably be questioned." 28 U.S.C. § 455(a). The test for recusal under

§ 455(a) is whether a "reasonable person, with knowledge of all the facts, would

conclude that the judge's impartiality might reasonably be questioned," In re Kensington

Int'/ Ltd., 368 F.3d 289, 301 (3d Cir. 2004), not "whether a judge actually harbors bias

against a party," United States v. Kennedy, 682 F.3d 244, 258 (3d Cir. 2012). Under

§ 455(b)(1 ), a judge is required to recuse himself "[w]here he has a personal bias or

prejudice concerning a party."

       Under either subsection, the bias necessary to require recusal generally "must

stem from a source outside of the official proceedings." Liteky v. United States, 510

U.S. 540, 554 (1994); Selkridge v. United of Omaha Life Ins. Co., 360 F.3d 155, 167 (3d

Cir. 2004) (beliefs or opinions which merit recusal must involve an extrajudicial factor).

Hence, "judicial rulings alone almost never constitute a valid basis for a bias or partiality

motion." Liteky, 510 U.S. at 555.

       It is evident that Plaintiff takes exception to my prior rulings and this serves as his

basis to seek recusal. A reasonable, well-informed observer could not believe that the

rulings were based on impartiality, bias, or actual prejudice by me. Nor do my rulings

demonstrate the Court acting in such manner when ruling in the cases wherein Jones is

a party. After careful and deliberate consideration, the undersigned concludes that the

Court has no actual bias or prejudice towards Jones and that a reasonable, well-



                                              3
informed observer would not question the Court's impartiality. Considering the

foregoing standard and after considering Plaintiff's assertions, I conclude that there are

no grounds for my recusal under 28 U.S.C. § 455. Therefore, I will deny the motion.

                              SCREENING THE COMPLAINT

       A federal court may properly dismiss an action sua sponte under the screening

provisions of 28 U.S.C. § 1915(e)(2)(B) if "the action is frivolous or malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief." Ball v. Famiglio, 726 F.3d 448, 452 (3d Cir.

2013); see also 28 U.S.C. § 1915(e)(2) (in forma pauperis actions). The Court must

accept all factual allegations in a complaint as true and take them in the light most

favorable to a prose plaintiff. Phillips v. County of Allegheny, 515 F.3d 224, 229 (3d

Cir. 2008).

       An action is frivolous if it "lacks an arguable basis either in law or in fact."

Neitzke v. Williams, 490 U.S. 319, 325 (1989). Under 28 U.S.C. § 1915(e)(2)(B)(i), a

court may dismiss a complaint as frivolous if it is "based on an indisputably meritless

legal theory" or a "clearly baseless" or "fantastic or delusional" factual scenario.

Neitzke, 490 U.S. at 327-28; Wilson v. Rackmill, 878 F.2d 772, 774 (3d Cir. 1989).

       The legal standard for dismissing a complaint for failure to state a claim pursuant

to§ 1915(e)(2)(B)(ii) is identical to the legal standard used when ruling on Rule 12(b)(6)

motions. Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999) (applying Fed. R.

Civ. P. 12(b)(6) standard to dismissal for failure to state a claim under§ 1915(e)(2)(B)).

However, before dismissing a complaint or claims for failure to state a claim upon which

relief may be granted pursuant to the screening provisions of 28 U.S.C. § 1915, the



                                               4
Court must grant Plaintiff leave to amend his complaint unless amendment would be

inequitable or futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir.

2002).

         Plaintiff proceeds prose and, therefore, his pleading is liberally construed and his

complaint, "however inartfully pleaded, must be held to less stringent standards than

formal pleadings drafted by lawyers." Erickson v. Pardus, 551 U.S. 89, 94 (2007).

Under Rule 12(b)(6), a motion to dismiss may be granted only if, accepting the well-

pleaded allegations in the complaint as true and viewing them in the light most

favorable to the plaintiff, a court concludes that those allegations "could not raise a

claim of entitlement to relief." Bell At/. Corp. v. Twombly, 550 U.S. 544, 558 (2007).

"Though 'detailed factual allegations' are not required, a complaint must do more than

simply provide 'labels and conclusions' or 'a formulaic recitation of the elements of a

cause of action."' Davis v. Abington Mem'I Hosp., 765 F.3d 236, 241 (3d Cir. 2014)

(quoting Twombly, 550 U.S. at 555). In addition, a plaintiff must plead facts sufficient to

show that a claim has substantive plausibility. See Johnson v. City of Shelby, 135 S.Ct.

346, 347 (2014). A complaint may not be dismissed, however, for imperfect statements

of the legal theory supporting the claim asserted. See id. at 346.

         When reviewing the sufficiency of a complaint, a court should follow a three-step

process: (1) consider the elements necessary to state a claim; (2) identify allegations

that are merely conclusions and therefore are not well-pleaded factual allegations; and

(3) accept any well-pleaded factual allegations as true and determine whether they

plausibly state a claim. See Connelly v. Lane Constr. Corp., 809 F.3d 780, 787 (3d Cir.

2016); Williams v. BASF Catalysts LLC, 765 F.3d 306, 315 (3d Cir. 2014). Deciding



                                               5
whether a claim is plausible will be a "context-specific task that requires the reviewing

court to draw on its judicial experience and common sense." Id.

                                       DISCUSSION

       Although the date of 2018 is mentioned, it is apparent that the claim is based on

actions in 2007 to 2010. Thus, while there are reasons why the claims are insufficiently

pied, the claims on their face are barred by the statute of limitations. (Plaintiff appears

to recognize this, as he states there is no "statute of limitations on capital offenses."

(D.I. 2 at 3). But that statement is irrelevant, as the case does not involve a capital

offense.).

       Sixth Amendment, 42 U.S.C. § 1983. Plaintiff alleges he was deprived of his

right to trial in violation of the Sixth Amendment. He alleges that during the time he was

in the court ordered Fellowship Health Resources program he never received a trial

date to plead for his release. To the extent the claim is raised pursuant to 42 U.S.C.

§ 1983, the claim fails as a matter of law. When bringing a§ 1983 claim, a plaintiff must

allege that some person has deprived him of a federal right, and that the person who

caused the deprivation acted under color of state law. West v. Atkins, 487 U.S. 42, 48

(1988).

       The Complaint does not allege that Defendants are state actors. The Court

takes judicial notice that Fellowship Health Resources is a private, not-for-profit

behavioral health organization, incorporated in 1975. See https://www.fhr.net/about-us

(last visited Nov. 13, 2018). Dr. Ahmed is a psychiatry specialist affiliated with many

hospitals. See https://www.healthcare6.com/physician/seaford-de/anis-ahmed-

438560.html (last visited Nov. 13, 2018). To the extent Plaintiff intends to raise§ 1983



                                              6
claims against Defendants, they will be dismissed for failure to state a claim pursuant to

28 U.S.C. § 1915(e)(2)(B)(ii).

       Any§ 1983 claims that occurred during the time-frame of 2007 through 2010 are

time-barred. For purposes of the statute of limitations, § 1983 claims are characterized

as personal injury actions. Wilson v. Garcia, 471 U.S. 261, 275 (1985). In Delaware, §

1983 claims are subject to a two-year limitations period. See 10 Del. C. § 8119;

Johnson v. Cullen, 925 F. Supp. 244, 248 (D. Del. 1996). Section 1983 claims accrue

"when the plaintiff knew or should have known of the injury upon which its action is

based." Sameric Corp. v. City of Philadelphia, 142 F.3d 582, 599 (3d Cir. 1998).

       The statute of limitations is an affirmative defense that generally must be raised

by the defendant, and it is waived if not properly raised. See Benak ex rel. Alliance

Premier Growth Fund v. Alliance Capital Mgmt. L.P., 435 F.3d 396, 400 n.14 (3d Cir.

2006); Fassett v. Delta Kappa Epsilon, 807 F .2d 1150, 1167 (3d Cir. 1986). "Although

the statute of limitations is an affirmative defense, sua sponte dismissal is appropriate

when 'the defense is obvious from the face of the complaint and no further factual

record is required to be developed."' Davis v. Gauby, 408 F. App'x 524, 526 (3d Cir.

2010) (quoting Fogle v. Pierson, 435 F.3d 1252, 1258 (10th Cir. 2006)). Under this

scenario, a court may dismiss a time-barred complaint sua sponte under 28 U.S.C.

§ 1915(e)(2)(B)(ii).

       Plaintiff did not file his Complaint until September 5, 2018. It is evident from the

face of the Complaint that the claims for alleged wrongful acts during the time-frame of

2007 through 2010 are barred by the two-year limitations period.




                                             7
      Conspiracy, 42 U.S.C. § 1985. Plaintiff invokes 42 U.S.C. § 1985 when alleging

violations of the Sixth Amendment. The Complaint does not indicate under which

paragraph the alleged violation occurred. Paragraph (1) (preventing officer from

performing duties) is inapplicable. Therefore, the Court turns to Paragraphs (2) and (3).

      To state a claim pursuant to 42 U.S.C. §§ 1985(2) and (3), Plaintiff must allege

that racial, or otherwise class-based, invidiously discriminatory animus lay behind

Defendants' actions. Parrott v. Abramsen, 200 F. App'x 163, 166 (3d Cir. 2006) (citing

Bray v. Alexandria Women's Health Clinic, 506 U.S. 263, 268 (1993); D.R. by L.R. v.

Middle Bucks Area Vocational Tech. Sch., 972 F.2d 1364, 1377 (3d Cir. 1992); Pratt v.

Thornburgh, 807 F.2d 355, 357 (3d Cir. 1986)). In addition, the Complaint must set

forth facts from which a conspiratorial agreement between Defendants can be inferred.

Parrott v. Abramsen, 200 F. App'x at 166 (citing Forbes v. Reno, 893 F. Supp. 476, 483

(W.D. Pa. 1995), aff'd, 91 F.3d 123 (3d Cir. 1996) (table)). The Complaint meets

neither requirement and, therefore, fails to state a claim under§ 1985. The claim will be

dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

       Federal Criminal Statutes. Plaintiff refers to several federal criminal statutes

including 18 U.S.C. §§ 1115, 1117, and 1035. To the extent that Plaintiff seeks to

impose criminal liability upon Defendants pursuant to the criminal statutes upon which

he relies, he lacks standing to proceed. See Allen v. Administrative Office of

Pennsylvania Courts, 270 F. App'x 149, 150 (3d Cir. 2008); see United States v.

Friedland, 83 F.3d 1531, 1539 (3d Cir. 1996) ("[T]he United States Attorney is

responsible for the prosecution of all criminal cases within his or her district."). The

decision of whether to prosecute, and what criminal charges to bring, generally rests



                                              8
with the prosecutor. See United States v. Batchelder, 442 U.S. 114, 124 (1979).

Therefore, the criminal claims will be dismissed as frivolous pursuant to 28 U.S.C. §

1915(e)(2)(B)(i).

              Mental Health Bill of Rights, 42 U.S.C. § 9501. The Complaint alleges

violations of 42 U.S.C. § 96501. Numerous court have determined that the Mental

Health Bill of Rights, 42 U.S.C. § 9501, does not create a private right of action. See

e.g., N.A.M.I. v. Essex Cty. Bd. Of Freeholders, 91 F. Supp. 2d 781, 786 (D.N.J. 2000)

("This Court agrees with the Court of Appeals for the First Circuit and the District Court

for the Eastern District of Pennsylvania that the Restatement of Bill of Rights for Mental

Health Patients does not create any judicially enforceable rights or duties."); see also,

Merryfield v. Schearrer, 2008 WL 4427656, at *6 (D. Kan. Sept. 25, 2008); Semler v.

Finch, 2008 WL 4151825, at *9 (D. Minn. Sept. 3, 2008), aff'd, 333 F. App'x 156 (8th

Cir. 2009); Benge v. Pounds, 2008 WL 384567 at *3 (D. Colo., Feb. 7, 2008) ("Nothing

in the language of the statute indicates an intent by Congress that the 'Restatement of

Bill of Rights for Mental Health Patients' should create a private cause of action.");

Green v. Lichtcsien, 2001 WL 78915, *3 (N.D. Ill. Jan. 26, 2001 ). The Court follows this

reasoning. The§ 9501 claims are thus dismissed for failure to state a claim pursuant to

28 U.S.C. § 1915(e)(2)(B)(ii).

       Deficiently Pied. Finally, while many of the allegations are conclusory, and

somewhat delusional, it is possible that Plaintiff could allege something that happened

within the statute of limitations, and thus the Court will permit Plaintiff to amend the

complaint if he does so within twenty-one days.




                                              9
                                          CONCLUSION

       For the above reasons, the Court will: (1) deny Plaintiff's motion to change judge

(D.I. 5); and (2) dismiss the Complaint in part as frivolous and in part as failing to state a

claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and (ii). The Court will permit

amendment if it occurs within twenty-one days.

       An appropriate order will be entered.




                                             10
